Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Percec (US 5,084,352) in view of Saimos et al. “Compatibilization of poly(ethylene-co-vinyl alcohol) (EVOH) and EVOH/HDPE blends with ionomers. Structure and Properties”, in view of Dow “Enhancing the Value of Barrier Film Recycle Streams with Dow’s Compatibilizer Technology” (previously attached), in view of Hofmeister et al. (US 2007/0026250).
Regarding claims 1-6, Percec teaches a two layer barrier structure for packaging (Percec col. 3, ln 28-30) with a first polyolefin layer (Percec col. 3, ln 61-63; col. 5, ln 53-61) and a second layer which is a blend of ethylene vinyl alcohol (EVOH) barrier and a polyolefin that can be the same as or different from the first polyolefin layer (Percec col. 3, ln 54-66; col. 5, ln 53-61; col. 6, ln 48-57). The polyolefins useful for both the EVOH blend layer and the polyolefin layer include low density polyethylene (LDPE), linear low density polyethylene (LLDPE), medium density polyethylene (MDPE), high density polyethylene (HDPE), and variations thereof (Percec col. 5, ln 55-61). Thus, Percec teaches a first polymeric layer of a HDPE and a second layer of HDPE coextruded with EVOH (Percec col. 5, ln 55-61, abstract). Additionally, Percec teaches that the HDPE and EVOH in the blend layer may each be from 1-99 wt% (Percec col. 7, ln 48-51). Further, one of ordinary skill in the art would have considered the invention to have been obvious because the wt% of the blend taught by Percec overlaps with the instantly claimed wt% and therefore is considered to establish a prima facie case of obviousness. It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, see MPEP 2144.05.
Finally, Percec teaches that one of ordinary skill in the art would be able to select the thicknesses of layers based on the barrier requirements of the packaging film (Percec col. 9, ln 3-8).
Percec is silent with respect to the presence of an additional ‘compatibilizer’ component in the second polymeric layer present in a 1:1 ratio relative to the EVOH, the thickness of the first and second layers and that the relative thickness of the second layer has a thickness five times that of the first layer.
Percec and Samios are related in the field of polyethylene films utilizing an EVOH barrier layer. Samios teaches blending a hydrophobic polyolefin with an EVOH/ionomer compatibilizer and EVOH to offset EVOH’s moisture absorption which can cause deterioration of the oxygen barrier behavior of the EVOH (Samios Introduction, paras 1, 4). Samios further teaches that the EVOH/ionomer compatibilizer is present in the film blend in an amount of 10-20 wt% (Samios Table 3).
Percec and Dow are related in the field of polyethylene and EVOH blend films. Dow teaches that the utilization of a compatibilizer in an amount of 1:1 relative to the amount of barrier (EVOH) utilized (Dow page 2) yields better adhesion between the polyethylene and the EVOH as well as allows for in-line recycling without sacrificing barrier, optical, or physical properties of the film (Dow page 1). Additionally, Dow teaches that the amount of compatibilizer is generally 2-15% (Dow, page 2). Further, as Percec in view of Samios and Dow is the same materials in the same relative amounts as claimed, it would be expected to be fully capable of being recycled to the same extent as a #2 HDPE film or a #4 LLDPE film. It would therefore be obvious to one of ordinary skill in the art to modify the second layer of HDPE or LLDPE and EVOH to include an amount of a compatibilizer in a 1:1 EVOH:Compatibilizer so as to obtain a film which has high adhesion between the EVOH and the PE while maintaining barrier, physical, and optical properties.
Percec in view of Samios and Dow remains silent with respect to the thickness of the first and second layers and that the relative thickness of the second layer has a thickness five times that of the first layer.
Percec in view of Samios and Dow and Hofmeister are related in the field of packaging films utilizing EVOH barrier films. Hofmeister teaches that a skin layer for a packaging laminate may have a thickness from about 0.5-2 mils (Hofmeister para 24), the barrier layer thickness may be about 1-6 mils, and finally that the barrier layer may be at least about 50% the total thickness of the film to obtain the desired oxygen barrier properties (Hofmeister para 36, 40). It would have been obvious to one of ordinary skill in the art to modify the thickness of the outer/skin layer of Percec in view of Samios and Dow to be about 0.5-2 mils and the thickness of the barrier layer to be about 1-6 mils, and to have the barrier layer be about five times or more the total thickness of the film as taught by Hofmeister because this would allow for control of the barrier layer’s barrier properties, as taught by both Percec and Hofmeister.
One of ordinary skill in the art would have considered the invention to have been obvious because the thickness of the polymer layers taught by Percec in view of Samios and Dow in further view of Hofmeister overlaps with the instantly claimed thicknesses and therefore is considered to establish a prima facie case of obviousness. It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, see MPEP 2144.05.

Claims 15, 16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Percec (US 5,084,352) in view of Saimos et al. “Compatibilization of poly(ethylene-co-vinyl alcohol) (EVOH) and EVOH/HDPE blends with ionomers. Structure and Properties”, in view of Dow “Enhancing the Value of Barrier Film Recycle Streams with Dow’s Compatibilizer Technology” (previously attached), in view of Hofmeister et al. (US 2007/0026250), and further in view of Turvey (US 2008/0310770).
Regarding claims 15, Percec teaches a two layer barrier structure for packaging (Percec col. 3, ln 28-30) with a first polyolefin layer (Percec col. 3, ln 61-63; col. 5, ln 53-61) and a second layer which is a blend of ethylene vinyl alcohol (EVOH) barrier and a polyolefin that can be the same as or different from the first polyolefin layer (Percec col. 3, ln 54-66; col. 5, ln 53-61; col. 6, ln 48-57). The polyolefins useful for both the EVOH blend layer and the polyolefin layer include low density polyethylene (LDPE), linear low density polyethylene (LLDPE), medium density polyethylene (MDPE), high density polyethylene (HDPE), and variations thereof (Percec col. 5, ln 55-61). Thus, Percec teaches a first polymeric layer of a HDPE and a second layer of HDPE coextruded with EVOH (Percec col. 5, ln 55-61, abstract). Additionally, Percec teaches that the HDPE and EVOH in the blend layer may each be from 1-99 wt% (Percec col. 7, ln 48-51). Further, one of ordinary skill in the art would have considered the invention to have been obvious because the wt% of the blend taught by Percec overlaps with the instantly claimed wt% and therefore is considered to establish a prima facie case of obviousness. It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, see MPEP 2144.05.
Finally, Percec teaches that one of ordinary skill in the art would be able to select the thicknesses of layers based on the barrier requirements of the packaging film (Percec col. 9, ln 3-8).
Percec is silent with respect to the presence of an additional ‘compatibilizer’ component in the second polymeric layer present in a 1:1 ratio relative to the EVOH, the thickness of the first and second layers and that the relative thickness of the second layer has a thickness five times that of the first layer.
Percec and Samios are related in the field of polyethylene films utilizing an EVOH barrier layer. Samios teaches blending a hydrophobic polyolefin with an EVOH/ionomer compatibilizer and EVOH to offset EVOH’s moisture absorption which can cause deterioration of the oxygen barrier behavior of the EVOH (Samios Introduction, paras 1, 4). Samios further teaches that the EVOH/ionomer compatibilizer is present in the film blend in an amount of 10-20 wt% (Samios Table 3).
Percec and Dow are related in the field of polyethylene and EVOH blend films. Dow teaches that the utilization of a compatibilizer in an amount of 1:1 relative to the amount of barrier (EVOH) utilized (Dow page 2) yields better adhesion between the polyethylene and the EVOH as well as allows for in-line recycling without sacrificing barrier, optical, or physical properties of the film (Dow page 1). Additionally, Dow teaches that the amount of compatibilizer is generally 2-15% (Dow, page 2). Further, as Percec in view of Samios and Dow is the same materials in the same relative amounts as claimed, it would be expected to be fully capable of being recycled to the same extent as a #2 HDPE film or a #4 LLDPE film. It would therefore be obvious to one of ordinary skill in the art to modify the second layer of HDPE or LLDPE and EVOH to include an amount of a compatibilizer in a 1:1 EVOH:Compatibilizer so as to obtain a film which has high adhesion between the EVOH and the PE while maintaining barrier, physical, and optical properties.
Percec in view of Samios and Dow remains silent with respect to the thickness of the first and second layers and that the relative thickness of the second layer has a thickness five times that of the first layer.
Percec in view of Samios and Dow and Hofmeister are related in the field of packaging films utilizing EVOH barrier films. Hofmeister teaches that a skin layer for a packaging laminate may have a thickness from about 0.5-2 mils (Hofmeister para 24), the barrier layer thickness may be about 1-6 mils, and finally that the barrier layer may be at least about 50% the total thickness of the film to obtain the desired oxygen barrier properties (Hofmeister para 36, 40). It would have been obvious to one of ordinary skill in the art to modify the thickness of the outer/skin layer of Percec in view of Samios and Dow to be about 0.5-2 mils and the thickness of the barrier layer to be about 1-6 mils, and to have the barrier layer be about five times or more the total thickness of the film as taught by Hofmeister because this would allow for control of the barrier layer’s barrier properties, as taught by both Percec and Hofmeister.
One of ordinary skill in the art would have considered the invention to have been obvious because the thickness of the polymer layers taught by Percec in view of Samios and Dow in further view of Hofmeister overlaps with the instantly claimed thicknesses and therefore is considered to establish a prima facie case of obviousness. It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, see MPEP 2144.05.
Percec in view of Samios, Dow, and Hofmeister and Turvey are related in the field of multilayer packaging materials. Turvey also teaches a packaging container (Turvey para. 5, 41), which may be a re-closable pouch or hard-walled container (Turvey para. 41), where the container body comprises thermoplastic material which may be a multi-ply web of materials such as polyethylene, low density polyethylene, linear low density polyethylene (LLDPE), ultra-low density polyethylene, and high density polyethylene (HDPE) (Turvey para. 53; fig. 1 items 52, 54), and a valve (Turvey para 49, fig 2). Additionally, Turvey teaches that the multi-layer web may also include one or more barrier layers such as an ethylene-vinyl alcohol (EVOH) ply (Turvey para. 53). Valves as taught by Turvey may be one-way, such that the pressure from outside the packaging keeps the valve closed, but pressure from inside the package may cause the valve to open (Turvey para 9). Per Applicant’s as-filed paragraph 30, this would constitute a ‘degassing filter.’ Finally, Turvey illustrates that the thickness of the valve is thicker than that of the base laminate, see e.g. fig 2.
It would be obvious to one of ordinary skill in the art to modify the packaging of Percec in view of Samios and Dow in view of Samios and Turner to include a one-way degassing valve, which may be thicker than the base laminate, as taught by Turvey because this would allow fluids such as air to exhaust from the container (Turvey para. 41, 55, 76). Further, it would be obvious to one of ordinary skill in the art to utilize a multi-layer 
Regarding claim 18, Percec in view of Samios, Dow, Hofmeister, and Turvey teaches a multilayer polyethylene packaging as above for claim 15. Percec further teaches that additional layers may be included to form laminates with more than three layers (Percec col. 6, ln 39-42), and that these additional layers may be olefins such as HDPE (Percec col. 3, ln 54-col. 4, ln 36).
While Percec does not explicitly teach that the additional layers may be between the claimed first and second layers, based upon the teachings within Percec itself, one of ordinary skill in the art would find it obvious to include additional layers, such as an additional HDPE layer between the claimed first and second layers.
Regarding claim 20, Percec in view of Samios, Dow, Hofmeister, and Turvey teaches a multilayer polyethylene packaging as above for claim 15. Percec further teaches oxygen transmission rates as low as 0.22 cc/100 in3/day (Percec table II). 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Percec in view of Samios, Dow, Hofmeister, and Turvey as applied to claim 15 above, and further in view of Schroder et al. (US 2004/0206055).
Regarding claim 19, Percec in view of Samios, Dow, Hofmeister, and Turvey teaches a multilayer polyethylene packaging as above for claim 15.
Percec in view of Samios, Dow, Hofmeister, and Turvey is silent with respect to the presence and amount of plastomer in the sealant layer.
Percec in view of Samios, Dow, Hofmeister, and Turvey and Schroeder are related in the field of packaging materials with valves. Schroeder teaches that when valves are utilized with packaging, it may be desired for the valve to include a removable fitment and/or valve depending on if the valve is being used to fill or seal the package (Schroeder para. 53). It would be obvious to one of ordinary skill in the art to look to the teachings of Schroeder and apply them to the combination of Shirodkar in view of Turvey and form the valve and/or valve fitment to be removable from the packaging depending on intended use of the package.
Allowable Subject Matter
Claims 7 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art of record does not teach or suggest a polyethylene film with a catalyst present in the final film at an amount of 5-33 wt%.
Claims 8-14 are allowed.
The following is a statement of reasons for allowance: The prior art of record does not teach or suggest a polyethylene film with a catalyst present in the final film at an amount of 5-33 wt%.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B FIGG whose telephone number is (571)272-9882.  The examiner can normally be reached on M-Th 9a-6p Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571) 270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.B.F/Examiner, Art Unit 1781
12/9/22

/ALICIA J SAWDON/Primary Examiner, Art Unit 1781